April 29, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Jackson National Life Insurance Company of New York JNLNY Separate Account IV (Perspective Investor VUL) File Nos. 333-109762 and 811-10463 Dear Commissioners: This filing is Post-Effective Amendment No. 23under the Investment Company Act of 1940 and Post-Effective Amendment No. 17 under the Securities Act of 1933, and is being made under paragraph (b) of rule 485.We propose that it becomes effective on April 29, 2011, as indicated on the facing sheet of the amendment. Please call me at (517) 367-3872 if you have any questions. Yours truly, /s/ FRANK J. JULIAN Frank J. Julian Associate General Counsel
